                                   UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF LOUISIANA

RONALD THERIOT                                                                CIVIL ACTION

VERSUS
                                                                              NO. 19-605-JWD-RLB
YOISEL AGUILLA SERRANO, ET AL.

                                                    ORDER

           The court sua sponte notes the potential insufficiency of the removing defendants’

allegation of the citizenship of the parties as follows:

1.          X         A party invoking diversity jurisdiction must allege the citizenship of an
                      individual. An individual’s citizenship is determined by his or her domicile,
                      rather than residence. See Preston v. Tenet Healthsystem Memorial Medical
                      Center, Inc., 485 F.3d 793, 799 (5th Cir. 2007). In addition, see 28 U.S.C.
                      §1332(c)(2), for infants, the deceased and the incompetent. The citizenship of
                      Ronald Theriot is not provided.

2.           X        A party invoking diversity jurisdiction must allege both the state of incorporation
                      and principal place of business 1 of each corporate party. See, e.g., Illinois Central
                      Gulf Railroad Co. v. Pargas, Inc., 706 F.2d 633 (5th Cir. 1983). The state of
                      incorporation of KS Express, Inc. is not provided.

3.         ____ A party invoking diversity jurisdiction must allege both the state of incorporation
                and principal place of business of each corporate party. See, e.g., Illinois Central
                Gulf Railroad Co. v. Pargas, Inc., 706 F.2d 633 (5th Cir. 1983). Even when a
                liability insurer takes on its insured’s citizenship under 28 U.S.C. § 1332(c)(1), its
                own citizenship still is considered in determining whether complete diversity
                exists. The state of incorporation and principal place of business of
                ________________ is not provided. 2

4.           X        A party invoking diversity jurisdiction must properly allege the citizenship of a
                      limited liability company. The citizenship of a limited liability company for
                      diversity purposes is determined by the citizenship of its members. The

1
  The phrase “principal place of business” in §1332(c)(1) refers to the place where a corporation’s high
level officers direct, control, and coordinate the corporation’s activities, i.e., its “nerve center,” which will
typically be found at its corporate headquarters. Hertz Corp. v. Friend, 130 S.Ct. 1181, 175 L.Ed.2d 1029
(2010)

2 See   footnote 1.
                citizenship of all of the members of a limited liability company must be properly
                alleged. In the event a member of a limited liability company is another limited
                liability company, the members of that limited liability company must be properly
                alleged as well. See Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5 th
                Cir. 2008). The complete citizenship of National Transportation Insurance
                Company, RRG, LLC is not provided.

5.              A party invoking diversity jurisdiction must properly allege the citizenship of a
                general partnership, a limited liability partnership, and a limited partnership. A
                general partnership, a limited liability partnership, and a limited partnership has
                the citizenship of each one of its partners. Both the general partner and limited
                partner must be alleged to establish citizenship of a limited partnership. See
                International Paper Co. v. Denkmann Assoc., 116 F.3d 134, 137 (5th Cir. 1997);
                Carden v. Arkoma Associates, 494 U.S. 185 (1990). The citizenship of
                _____________________ is not provided.

6.      ____ A party invoking diversity jurisdiction must properly allege the citizenship of
             Underwriters at Lloyd's, London. The citizenship of Underwriters at Lloyd's,
             London has not been provided. See Corfield v. Dallas Glen Hills LP, 355 F.3d
             853 (5th Cir. 2003).

7.      ____ A party invoking diversity jurisdiction must properly allege the citizenship of a
             sole proprietorship. A business entity cannot be both a corporation and sole
             proprietorship; therefore the court seeks to clarify the identity of
             plaintiff/defendant. Case law suggests that the citizenship of a sole proprietorship
             for diversity purposes is determined by the citizenship of its members and/or
             owners. See Linder Enterprises v. Martinringle, No. 07-1733, 2007 WL 3095382
             (N.D. Tex., Oct. 22, 2007). The citizenship of _____________ is not provided.

        Accordingly,

        IT IS ORDERED, pursuant to 28 U.S.C. §1653, that, on or before September 30, 2019,

the removing defendant shall file an amended notice of removal providing the citizenship of

plaintiff Ronald Theriot and defendants KS Xpress, Inc. and National Transportation

Insurance Company, RRG, LLC by setting forth all citizenship particulars required to sustain

federal diversity jurisdiction.

        Signed in Baton Rouge, Louisiana, on September 18, 2019.



                                               S
                                               RICHARD L. BOURGEOIS, JR.
                                               UNITED STATES MAGISTRATE JUDGE
